Citation Nr: 1716944	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 40 percent for chronic low back pain with degenerative changes.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robin E. Hood, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 1967 to June 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2010 and August 2015.  

The February 2010 rating decision continued the 20 percent rating assigned to the service-connected bilateral hearing loss.  The rating was subsequently increased     to 30 percent, effective January 14, 2010, in an August 2015 rating decision.  A separate August 2015 rating decision denied entitlement to a TDIU and continued the 40 percent rating assigned for the service-connected chronic low back pain with degenerative changes.  

The Veteran and his son presented testimony at a personal hearing before the undersigned Veterans Law Judge in November 2016. A transcript is of record. At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2016). 

A motion to advance this appeal on the Board's docket has been raised by the record based on terminal illness.  See hearing transcript.  The undersigned is granting the motion and advancing the appeal on the docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c).



FINDINGS OF FACT

1.  In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for increased ratings.  

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 30 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 40 percent for chronic low back pain with degenerative changes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In November 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the increased rating claims.  See hearing transcript.  As he has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training,    and previous work experience in arriving at a conclusion, but not to his age or to    the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. For the purpose of one 60 percent disability, disabilities resulting from common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16 (a).




Service connection is in effect for chronic low back pain with degenerative changes, rated as 40 percent disabling from February 2003; for bilateral hearing loss, rated as 30 percent disabling from January 2010; and for bilateral tinnitus, rated as 10 percent disabling from February 2003.  The Veteran's combined rating has been    60 percent since November 3, 2006.  The Board has conceded that the Veteran's service-connected disabilities result from a common etiology.  See November 2016 hearing transcript.  Given that the only service-connected disabilities result from a common etiology with a combined rating of 60 percent, the schedular requirements set forth in 38 C.F.R. § 4.16(a)(2) for consideration of TDIU have been met as of November 3, 2006.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran asserts that he cannot work due to his service-connected disabilities.  On a VA Form 21-8940 received in April 2011, the Veteran reported that he last worked full time on March 31, 2011, which was also the date that he became too disabled to work and his disabilities affected full time employment.  He reported that he had left his last job due to his disability; that he had not tried to obtain employment since he became too disabled to work; that he had completed high school; and that he had not had any other education or training before or since becoming too disabled to work.  

On a VA Form 21-8940 received in June 2014, the Veteran reported that he last worked full time in 2012, which was also when he became too disabled to work and his disabilities affected full time employment.  He reported that he had left his last job due to his disability; that he had not tried to obtain employment since he became too disabled to work; that he had completed high school; and that he had not had any other education or training before or since becoming too disabled to work.  

In a May 2011 VA Form 21-4192 and a VA Form 21-4192 received in December 2015, the Florida Department of Corrections reported that the Veteran had last worked on March 31, 2011, citing his retirement.  



In a September 2015 VA Form 9, the Veteran reported that it was his belief his service-connected disabilities prevented him from getting and keeping employment.  He asserted that if he was able to get a job, he would; and that when he is at home, he could only do things for a few minutes at a time and had to take breaks.  

In November 2016, the Veteran testified that he did not finish high school and that he obtained his GED while in the military.  After his discharge from service, he drove trucks for about three to four years, then worked as a correctional officer for 26 years until he retired.  The Veteran denied obtaining and further training after leaving service or doing any part-time work since working as a correctional officer.  

Records obtained from the Social Security Administration reveal that a June 2011 assessment of vocational factors determined that the Veteran did not have the residual functional capacity to perform past relevant work because exertional       and environmental limitations prevented him from returning to prior work as a correctional officer.  He was found disabled based on exertional limitations alone.  The established onset date was March 31, 2011.  

The Veteran underwent VA back conditions Disability Benefits Questionnaires (DBQs) in September 2011 and May 2015, during which the examiners stated that strenuous physical employment was severely limited given the Veteran's service-connected spine condition.  

The Veteran submitted a private comprehensive vocational evaluation dated in November 2016, which was conducted to assess his level of re-employability and, specifically, the impact related to his service-connected disabilities and his ability to work.  In pertinent part, the vocational expert reported that the Veteran had been unemployed since 2005, when he was last employed full-time as a correctional officer.  The Veteran considered himself unable to work and had not attempted to work since 2005.  The Veteran described his medical problems as a "bad back"    and "my hearing is shot from being around helicopters." The expert observed that the Veteran had combined difficulty hearing and physical discomfort during the interview.  He was also observed to have considerable difficulty walking as a result of back pain.  The Veteran was noted to have significant difficulty communicating as a result of hearing loss, and limited mobility due to age.  This had resulted in restricted activities within the home and community and it was noted his prior job as a correctional officer was one that required frequent movement, which was something he clearly would not qualify for now.  In terms of the Veteran's educational history, he reported he dropped out of school in tenth grade and 
went to work as a truck driver and at a cigar factory before enlisting at the age       of 17.  He obtained his GED at the age of 26 while in the military. He denied any special training, certifications or licensure.  Several tests were administered to assess the Veteran's vocational functioning.  At the conclusion of the evaluation, the vocational expert determined that the Veteran did not appear eligible for            re-training or to become gainfully employed.  Specifically, he had a hearing impairment, which limited his ability to converse, and chronic back issues would limit his ability to walk in the work place.  It appeared the Veteran would be unemployable for the remainder of his life as a combined result of his service-connected conditions, age, work history, and location.  

The Board finds that the preponderance of the evidence of record supports the claim for entitlement to a TDIU, specifically the June 2011 assessment of vocational factors conducted by the Social Security Administration; the opinions provided      by the VA examiners who conducted back conditions DBQs in September 2011    and May 2015; and the November 2016 vocational expert's opinion. Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Accordingly, TDIU is warranted.



ORDER

The appeal for entitlement to a rating in excess of 30 percent for bilateral hearing loss is dismissed.

The appeal for entitlement to a rating in excess of 40 percent for chronic low back pain with degenerative changes is dismissed.

Entitlement to a TDIU is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


